Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: “TThe method” should be “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 5, 7, 9, 11-13, 15-19, 22, 26, 28, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott Portwood, Robert A Puchalski, Russell M Walker, Eunice S. Wang, Combining IMGN779, a Novel Anti-CD33 Antibody-Drug Conjugate (ADC), with the PARP Inhibitor, Olaparib, Results in Enhanced Anti-Tumor Activity in Preclinical Acute Myeloid Leukemia (AML) Models, Blood, Volume 128, Issue 22, 01/01/2016, Page 1645 here in referred to as Portwood as evidenced by the instant specification.

This method was tested on primary cells from patients with relapsed/refractory AML characterized by complex karyotype or FLT-3 mutations. Portwood concluded that the combination of IMGN779 and olaparib enhanced anti-tumor activity in multiple preclinical human models.  (See Portwood, pg 1645 conclusion 1st sentence). The instant specification defines “IMGN779” as a CD33-targeted ADC comprising the huMy9-6 or Z4681A antibody. (See instant specifications pg 6 2nd parag.) The huMy9-6 antibody comprises the heavy chain CDR1-3 having the sequence of SEQ ID NOs:1-3, respectively and the light chain CDR1-3 having the sequence of SEQ ID NOs:4-6; an antibody comprising the heavy chain variable region having the sequence of SEQ ID NO:9 and a light chain variable region having the sequence of SEQ ID NO:10; or an antibody comprising the heavy chain sequence having the sequence of SEQ ID NO:11 and the light chain sequence having the sequence of SEQ ID NO:12), conjugated to DGN462, via a cleavable disulfide linker. IMGN779 may be represented as ADC3 as depicted below:

    PNG
    media_image1.png
    146
    330
    media_image1.png
    Greyscale

(See instant specification page 6, 2nd parag. see also ADC3 on page 6 and ADC4 on page 7)
	Portwood teaches that IMGN-779 is used with olaparib. As shown above use of IMGN-779 to treat cancer reads on the specifics of claims 1 and 22 as the structure anticipates the claimed ADC structure. Use of the PARP inhibitor of olaparib reads on claims 5, 7, 26, and 28. Use of the ADC of IMGN779 reads on claims 9, 11, 12, 30, 32 and 33. The sequences that were used in the application have been taught in the composition of IMGN-779 (see claims 1, 9, 11, 22, 30, 32). The antibody used in Portwood, IMGN-779, contains the anti-CD33 antibody huMy9-6 (See claims 12 and 33). HuMy9-6 is nd parag). Portwood teaches that this composition has a synergistic effect on acute myeloid leukemia (see claims 15-17). Portwood teaches an embodiment wherein the AML is refractory or relapsed and contained a FLT3-ITD or complex karyotype mutation. (See claims 18-19). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 9, 11-13, 15-19, 22, 25-26, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO’400 and in view of US20160296633A1 herein referred to as US’633 (10/13/16) and evidence by Tubbs and Tainer. “DNA Damage: Alkylation” Encyclopedia of Biological Chemistry edited by Lane, M. and Lennarz, W. Academic press, 2013 pgs 9-15 herein referred to as Tubbs.
nd parag. --pg7 lines 1-2). The immunoconjugate of the WO’400 can contain a humanized My9-6 or huMy9-6, which is an anti-CD33 antibody, linked by N-succinimidyl-4-(2-pyridyldithio)-2-sulfobutanoate to a cytotoxic benzodiazepine dimer compound. (See WO’400 pg 19 lines 11-15). This conjugate is shown in the picture below (see also Figures from pgs 23-26). The embodiment of the instant claims contains the variable Y which can be a -H or a -SO3H as shown below: 

    PNG
    media_image2.png
    204
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    470
    media_image3.png
    Greyscale




	US’633 discusses use of PARP inhibitors with immunoconjugates. (See US’633 abstract). US’633 teaches an example with the combination of IMMU-132 ADC and olaparib. (See US’633 example 1). US’633 teaches that the combination of IMMU-132 and olaparib was superior to single agent therapy in mice bearing MDA-MB-468 tumors. (See US’633 pg 33 [0236] 1st sentence). US’633 concludes that the data shown in example 1 support the use of IMMU-132 and other antibody-drug conjugates that cause DNA breaks, in combination with PARP inhibitors. (See US’633 [0249] lines 10-19 of the parag). US’633 states that other cancer antigen targets can also be used for the ADC in this application if they bear a drug that also causes DNA breaks. (See US’633 [0249] last sentence). US’633 also teaches that olaparib was also effective at TNBC tumor lines that had BRCA1/2 defects. (See US’633 [0251]). 
	Given the prior art, it would be obvious for a person having ordinary skill in the art before the filing date to combine olaparib and IMGN779. The drug portion of IMGN779 is called DGN462 is a novel DNA alkylating agent. (See WO’400 pg 38 lines 12-14). DNA damage from alkylation can result in DNA breaks. (See Tubbs pg 9 2nd column lines 4-6). PARP 1 inhibitors have been shown to be effect in the combination of DNA damaging ADCs as taught in US’633. One would be motivated to combine the references for a more effect cancer treatment as it was shown in US’633 that a comparable ADC and olaparib were more effective in combination than treatment as single agents.  One having skill in the art would recognize that these effects would be synergistic in cancer therapy. 

	Regarding claims 4 and 28, WO’400 teaches an embodiment of pharmaceutically acceptable salts and teaches the embodied structure below: 
    PNG
    media_image4.png
    233
    588
    media_image4.png
    Greyscale

(See pg 55 of WO’400 lines 20-28 “e.g. sodium and potassium”-line 26-27)
Regarding claims 5, 7, 26, and 28, US’633 shows effectiveness of olaparib in combination therapies with ADCs. 
Regarding claims 9, 11, 30, and 32, WO’499 as evidenced by the instant specifications teaches IMGN-779 which uses the sequences of the antibody as described above.  
Regarding claim 12, 13, and 33, WO’400 teaches the embodiment where the antibody is huMy9-6. W0’400 describes that using humanized antibodies like huMy9-6 the antibody would be CDR-grafted or resurfaced. (See pg 23 lines 15-21).
Regarding claims 15-19, WO’400 teaches use of AML cell lines that have the FLT3 internal tandem duplication. (See WO’400, Example 13). 




Synergy shown by applicant in spec. Example 1

In regards to the following argument, these sources are made of note: 
Yamauchi, T. et al. Gemtuzumab Ozogamicin and Olaparib Exert Synergistic Cytotoxicity in CD33-positive HL-60 Myeloid Leukemia Cells. ANTICANCER RESEARCH 34: 5487-5494 (2014) herein referred to as Yamauchi. 
Shall S., Gaymes T., Farzaneh F., Curtin N., Mufti G.J. (2011) The Use of PARP Inhibitors in Cancer Therapy: Use as Adjuvant with Chemotherapy or Radiotherapy; Use as a Single Agent in Susceptible Patients; Techniques Used to Identify Susceptible Patients. In: Tulin A. (eds) Poly (ADP-ribose) Polymerase. Methods in Molecular Biology (Methods and Protocols), vol 780. Humana Press, Totowa, NJ. Herein referred to Gaymes.
It is noted that the applicants can argue “unexpected results” in the combination of a PARP inhibitor and the ADC of note, IMGN779. The synergy of an agent that causes DNA damage and PARP inhibitors has been shown in the art. The sources of Yamuachi and Gaymes teach of the success and possible successes of PARP inhibitors with substances that damage DNA. Gaymes teaches that there is an original suggestion that PARP inhibitors should be helpful in the augmentation of the efficacy of chemo- or radiotherapy. (See Gaymes pg 241, last parag.). Gaymes also teaches that “the logic was quite clear…Chemo- and radio- therapy rely on damaging the DNA of the target cell…PARP inhibitors interfere in some way with base excision repair...these novel inhibitors ought to hinder processes that repaired the damage induced by therapy.” Yamauchi teaches of use of an anti-CD33 ADC gemtuzumab ozogamicin and olaparib. (See Yamauchi, title). Yamauchi teaches that the drug ozogamicin is a derivative of the cytotoxic antibiotic calicheamicin which cleaves purified DNA. (See Yamauchi pg 5487 2nd column 1st parag. and 3rd parag.) Yamauchi discusses that gemtuzumab ozogamicin and olaparib has nd col. – pg 5492 parag. 1st and 2nd parag.). It is noted that the mechanism of the synergy is known in the prior art. DNA damage is usually repaired by PARP but when PARP inhibitors are introduced the damage is not repaired. The drug used in IMGN779, DGN462, is known to cause DNA alkylation. DNA alkylation results in the DNA strand breaks as discussed in the above rejections. PARP inhibitors effectively stop DNA repair of single-strand breaks which leads to a more cytotoxic double-strand break which improves the outcome of the therapy. (See Yamauchi pg 5492 1st parag. lines 2-10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.J.D./Examiner, Art Unit 1647                

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647